DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 13 respectively of U.S. Patent No 11,119,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent contain the same subject matter with narrower terms, such as the claimed terms “data structure” and “nodes” directly relate to “candidate placement list” and “solid state drives” of the patent.
Claims 1, 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 14 respectively of U.S. Patent No 11,119,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent contain the same subject matter with narrower terms, such as the claimed terms “data structure” and “nodes” directly relate to “candidate placement list” and “solid state drives” of the patent
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03. “
In accordance with MPEP § 804 and §714.03 the examiner will hold any response/amendments to this office action as NON-COMPLIANT without any additional extensions of time that do not contain:
an approved terminal disclaimer, or
a complete and concise explanation of how the inventions are patentably distinct from one another. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US 2017/0024142) 
In regard to claims 1, 7, and 15, taking claim 1 as exemplary, Watanabe teaches
a storage system comprising a plurality of solid state drives; (fig. 3, 4 ¶85 storage subsystem 10 and PDEVs 17, the storage media 176 of a PDEV can be NAND type flash (i.e the PDEV is a SSD)
a storage controller coupled to one of the plurality of solid state drives, the storage controller comprising a processing device, the processing device to:  (fig. 3, ¶77 storage controller(s) 11 contain CPU 18 (processing device) and are coupled to the PDEVs 17 (SSDs) via the interconnection network 14 and backend controller 16)
calculate a plurality of hashes corresponding to the data to be stored on one or more nodes of the storage system;   (¶44-45 teaches the write data is split up into chunks and a chunk fingerprint via a hash algorithm is calculated for each chunk (i.e. a plurality of hashes are generated via a rolling hash algorithm on the received data.) 
generate, based on the plurality of hashes, a data structure associated with the data, wherein the data structure comprises nodes having data similar to the data to be stored;  (fig. 23, ¶255-256, in steps s8133-s8135 the system searches an index for hits using the selected anchor chunk fingerprint and adds the PDEVs (nodes) associated with the hits to a candidate PDEV list (i.e. the list comprises the solid state drives having data similar to the data to be stored).  Please note that the candidate list can be empty (see step s8137 and ¶257-258) at the end of the process (i.e. the list comprises less than all the plurality of PDEVs (SSDs)), additionally the purpose of using the method of fig. 23 and the hashes is to generate a smaller list of all the possible PDEVs.
identify, by a processing device, a node of the nodes having data similar to the data to be stored based on node characteristics received from the at least one or more nodes represented by the data structure; and transmit the data to the identified node.  (fig. 23 teaches that steps S8132 through S8136 determine the PDEVs (disks/nodes) having similar information are placed on the placement list, while step S8139 then selects (identifies) a PDEV (disk/node) to place the data based on the free capacity (drive characteristics) of the disks on the placement list.  ¶258 teaches the PDEV on the candidate list with the greatest capacity is selected as the data destination.  The capacity (characteristics) of the drives/node is determined by the PDEV management information 700, which can be stored on the individual PDEVs (see ¶89), therefore the storage controller 11 would have to receive this capacity data (characteristics) from the individual PDEVs (on the candidate list) to make this determination.
In regards to claims 2, 9 and 17 Watanabe further teaches 
wherein the hash algorithm is a rolling hash algorithm (¶44-45 teaches the write data is split up into chunks and a chunk fingerprint via a hash algorithm is calculated for each chunk (i.e. a plurality of hashes are generated via a rolling hash algorithm on the received data.)
In regards to claims 8 and 16 Watanabe further teaches
wherein the nodes of the storage array are solid state drives (¶85 teaches that the storage media is NAND type flash memory (i.e. solid state drives).
In regards to claims 3, 10 and 18, Watanabe further teaches
wherein the node characteristics include available capacity of the node and throughput of the node (fig. 23, ¶258 teaches the PDEV on the candidate list with the greatest capacity is selected as the data destination.  The capacity (characteristics) of the drives is determined by the PDEV management information 700, which can be stored on the individual PDEVs (see ¶89), therefore the storage controller 11 would have to receive this capacity data (characteristics) from the individual PDEVs (on the candidate list) to make this determination.  ¶223 teaches the data storage rate (throughput) can also be determined.
In regards to claim 11 Watanabe further teaches
sending the data to a second node responsive to receiving the characteristics from a first solid state drive represented by the data structure, wherein the characteristics correspond to the second node. (fig. 23, 258 teaches the PDEV(nodes) on the candidate list with the greatest capacity is selected as the data destination. The capacity (characteristics) of the drives is determined by the PDEV management information 700, which can be stored on the individual PDEVs (see 7189), therefore the storage controller 11 would have to receive this capacity data (characteristics) from the individual PDEVs (on the candidate list) to make this determination.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 12-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2017/0024142) in view of Liu (US 2014/0201169).
In regards to claims 4, 12, and 19 Watanabe may not explicitly teach
wherein the characteristics comprise a matching score corresponding to: a first subset of the plurality of hashes corresponding to the data to be stored and data stored on one of the one or more solid state drives represented by the data structure.
However, Lui teaches in ¶92 that responses from the nodes contain the number of matching hits (i.e. matching score) and the drives with the largest number of hits
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Liu into Watanabe such that (de)duplicated and/or similar data could be stored within the same node/drive of the system in order to reduce storage space and/or the time required to search for data items that share similar or overlapping hashes.
In regards to claims 5 and 13 Watanabe further teaches
wherein the characteristics further comprise at least one of a capacity score or a load score, associated with a corresponding one of the one or more solid state drives represented by the data structure. (fig. 23, ¶258 teaches the PDEV on the candidate list with the greatest capacity is selected as the data destination.  The capacity (characteristics) of the drives is determined by the PDEV management information 700, which can be stored on the individual PDEVs (see ¶89), therefore the storage controller 11 would have to receive this capacity data (characteristics) from the individual PDEVs (on the candidate list) to make this determination.)
In regards to claims 6, 14, and 20 Watanabe further teaches
determining the first subset in view of a predetermined number of low order bits corresponding to the plurality of hashes.  (¶46-47 teaches the anchor hashes(first subset corresponding to plurality of hashes) are selected using a the formula (chunk fingerprint value) mod N = 0.  Whenever N is a power of 2, i.e 2x,  X would be the number of low order bits of the hash that would all need to be 0 in order to be selected as anchor fingerprint (hash).   For example if X=3, then N would = 8, then any binary number with its 3 lowest bits as 0 would have a modulus of 0 in the formula and be selected as an anchor fingerprint (i.e. a selected subset)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Condict (US 2013/0018854) teaches using hashing to determine storage locations to improve deduplication within storage clusters
Czerkowicz (US 2015/0242315) uses different strength hashes to identify storage locations for data.

This is a Continuation of applicant's earlier Application No. 16/436,482.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                           /JASON W BLUST/Primary Examiner, Art Unit 2137